DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/03/2021 has been entered.
Response to Arguments
In view of the amendments to claim 1 and the cancellation of claim 7, the rejections under 35 U.S.C. 112(b) and 35 U.S.C. 112(a) are overcome and thus withdrawn.  Remarks, 5.  Examiner notes a rejection under 35 U.S.C. 112(a) persists concerning the amended feature of “at least 4248 pixels per inch (PPI).”
On page 7 of the Remarks, Applicant contends the prior art is deficient for failing to teach or suggest the new limitation added by way of amendment regarding a shadow removal algorithm.  Applicant’s argument is moot in view of the new grounds of rejection necessitated by amendment.  Specifically, the rejection of claim 1 now additionally relies on the teachings of Khan to teach as obvious the use the of a shadow removal algorithm in computer vision applications.  See rejection under 35 U.S.C. 103, infra.
Other claims are not argued separately.  Remarks, 7–8.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and 

Claims 1, 2, 4, 9, 12, 15–17, and 20–24 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  Claims 1 and 22 recite a pixel density “of at least 4248 pixels per inch (PPI).”  While Examiner appreciates Applicant’s helpful citation to the Specification’s Table 1, and while Examiner agrees that Table 1 lists 6 micrometers for a pixel size, Applicant’s explanation on page 6 of the Remarks does not adequately explain how the limitation, “at least 4248 pixels per inch (PPI),” is particularly supported by the Specification.  While Applicant asserts that the “pixel density is readily calculable considering the amount of active pixels and the diagonal image size,” Applicant impermissibly leaves it up to Examiner to assume how Applicant or the skilled artisan would perform the calculations.  In the first instance, it is Applicant who is responsible for describing the invention.  Therefore, even though Examiner has already shown in the record how to perform a similar calculation, Examiner insists Applicant undertake a full-throated explanation of the calculations envisioned by Applicant rather than relying on Examiner making assumptions for Applicant.  Furthermore, Applicant does not adequately explain how a single number, 6 micrometers, in Table 1 supports “at least 4248” PPI, which is a range of values.  There is nothing in Applicant’s Specification regarding these specific ranges of PPI.  Therefore, the claimed subject matter represents new matter in violation of 35 U.S.C. 112(a).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 2, 4, 9, 12, 15–17, 20, and 21 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable over Border (US 2016/0187654 A1), Zalevsky (US 2013/0253608 A1), Schiesser, “Know Your Smartphone:  A Guide to Camera Hardware,” July 28, 2014 (herein “Schiesser”), and S. H. Khan, M. Bennamoun, F. Sohel and R. Togneri, "Automatic Shadow Detection and Removal from a Single Image," in IEEE Transactions on Pattern Analysis and Machine Intelligence, vol. 38, no. 3, pp. 431-446, 1 March 2016 (herein “Khan”).
Regarding claim 1, the combination of Border, Zalevsky, Schiesser, and Khan teaches or suggests a system for aiding a blind person comprising: a) means for obtaining visual information from the person's environment, the means comprising a digital video camera located in a headset worn by the person (Border, Fig. 37 and ¶ 0225:  teach a camera mounted to a headset; Border, ¶ 0416:  teaches the head-worn system can be useful for the blind) wherein the digital video camera comprises a pixel density of at least 4248 pixels per inch (PPI) (Examiner finds cameras with PPI of 3000 or higher were conventional cell phone cameras as of the date of filing; Evidenced by Schiesser, Pixel Size Section: teaching, e.g., the iPhone 5’s camera having pixels sized at 1.5 micrometers; Because 1 inch = 25,400 micrometers, a pixel size of 1.5 micrometers converts to a PPI of 16,933; Also, Examiner finds this limitation extra-solution activity and finds there is no disclosed relationship between PPI and the effectiveness of the claimed invention; While ; b) means for detecting, identifying, and highlighting a landmark in the visual information, wherein the means comprise analysis of the visual information by a processor located in a controller present in the headset and by a processor located on a remote platform (Border, ¶ 0416:  teaches the object recognition processing can be performed using an integrated processor or remotely via a connected server); wherein the processor located on the remote platform executes software that analyzes the video information in order to detect the presence or absence of the landmark (Border, ¶¶ 0415–0416:  teaches local and remote image processing for face/object recognition), wherein shadows are removed from the visual information by an algorithm run on the remote platform (The other cited references do not appear to teach what Khan teaches; Khan, Title and Introduction:  teach improving object recognition and other scene analyses by detecting and removing shadows; As explained above, Border teaches the image analysis can take place on a remote server; It is noted that while Khan discusses shadow detection and removal principally for a single image, Khan also suggests the application to video sequences), and wherein the visual information is rendered to a pixel equivalent tongue presentation image (Examiner interprets this limitation in view of paragraph [0083] of the published Specification as an electrode array on the tongue providing voltages equivalent to the luminance pattern of a captured image; Border, ¶¶ 0365 and 0416:  teaches that a blind user could be audibly or haptically notified via a controller separate from the headset wherein the tactile interface may be attached to the body; Border does not teach ; and c) means for providing feedback to the person regarding the visual information, wherein the means comprise (Border, ¶ 0416:  teaches audible and haptic feedback to a blind user regarding the results of the face/object recognition algorithm) electrotactile stimulation of a user’s tongue (Examiner interprets this limitation in view of paragraph [0083] of the published Specification as an electrode array on the tongue providing voltages equivalent to the luminance pattern of a captured image; Border, ¶¶ 0365 and 0416:  teaches that a blind user could be audibly or haptically notified via a controller separate from the headset wherein the tactile interface may be attached to the body; Border does not teach explicitly that which Zalevsky teaches; Zalevsky, ¶ 0007:  teaches images converted “from a glasses mounted camera to electrical signals on small electrodes arrayed in a tongue display unit (TDU) worn on the tongue.”; Zalevsky, ¶ 0007:  teaches the Applicant’s work; Zalevsky, ¶ 0007:  teaches the TDU having about 600 electrodes).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Border, with those of Schiesser, because Schiesser is simply used in the rejection to evidence the state of the art of digital camera sensors, specifically their PPI.  In other words, Schiesser evidences what PPI would have been used in Border’s camera(s).  Furthermore, the combination represents a mere combination of prior art elements, 
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Border and Schiesser, with those of Zalevsky, because Border and Zalevsky are drawn to the same field of endeavor and because Border’s system as disclosed is useful for the blind because objects or faces can be translated into haptic signals in a tongue controller as disclosed by Zalevsky.  In other words, Zalevsky further explains the particulars of Border’s references to haptic feedback provided to a blind person regarding captured images.  Therefore, the combination represents a mere combination of prior art elements (TDU and object recognition), according to known methods, to yield a predictable result (glasses worn camera with tongue electrode feedback).  This rationale applies to all combinations of Border, Schiesser, and Zalevsky used in this Office Action unless otherwise noted.
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Border, Schiesser, and Zalevsky, with those of Khan, because as Khan explains, object recognition can be improved by implementing shadow detection and removal (Khan, Introduction).  Therefore, the combination represents a mere combination of prior art elements (TDU and object recognition with shadow removal), according to known methods, to yield a predictable result (glasses worn camera with tongue electrode 
Regarding claim 2, the combination of Border, Zalevsky, Schiesser, and Khan teaches or suggests the system of claim 1, wherein the controller present in the headset communicates with the remote platform via a wired or a wireless network (Border, ¶ 0416:  teaches the headset communicating object/face recognition processing on a remote computer).
Regarding claim 4, the combination of Border, Zalevsky, Schiesser, and Khan teaches or suggests the system of claim 1, wherein the landmark is a sign, preferably an exit sign or a restroom sign, or a crosswalk (Border, ¶ 0416: teaches the object recognition algorithm could identify a curb or doorway; see also e.g. Border, ¶ 0415).
Regarding claim 9, the combination of Border, Zalevsky, Schiesser, and Khan teaches or suggests the system of claim 1, wherein the feedback is provided to the person in the form of electrotactile stimulation of the person's tongue via an intraoral device or via a speaker or headphone connected to the headset, and wherein the landmark is highlighted on the person’s tongue using electrotactile stimulation (Border, ¶ 0331: teaches headphones integrated into the headset; Border, ¶¶ 0365 and 0416:  teaches that a blind user could be audibly or haptically notified via a controller separate from the headset wherein the tactile interface may be attached to the body; Border does not explicitly teach what Zalevsky teaches; Zalevsky, ¶ 0007:  teaches images converted “from a glasses mounted camera to electrical signals on small electrodes arrayed in a tongue display unit (TDU) worn on the tongue.”; Zalevsky, 
Regarding claim 12, the combination of Border, Zalevsky, Schiesser, and Khan teaches or suggests the system of claim 9, wherein the feedback allows the person to detect, identify, and/or move towards a landmark while concurrently navigating around, over, and/or through obstacles or structures between the person and the landmark (Border, ¶ 0383:  teaches the audio signal can be directional to help inform the user of direction of obstacles; Border, ¶ 0365:  teaches audible or haptic feedback can indicate directionally e.g. danger left or danger right; Border, ¶¶ 0414, 0471, 0708:  teaches the system is to help a user navigate an environment, including a blind user).
Regarding claim 15, the combination of Border, Zalevsky, Schiesser, and Khan teaches or suggests the use of a system of claim 1 to provide a blind person the ability to detect, identify and move towards the landmark (see treatment of claim 1).
Regarding claim 16, the combination of Border, Zalevsky, Schiesser, and Khan teaches or suggests the use of a system of claim 1 for aiding a blind person to learn letters and/or shapes (see treatment of claim 1; Border, ¶ 0415:  teaches letter recognition).
Regarding claim 17, the combination of Border, Zalevsky, Schiesser, and Khan teaches or suggests the use of a system of claim 16, wherein the system comprises means for detecting and identifying motion of the headset comprising a motion tracking unit (MTU) comprising a 3-Axis Accelerometer, 3-Axis Gyroscope, 3-Axis magnetometer and/or temperature sensor (Border, ¶ 0226:  teaches 3-axis accelerometers, gyroscopes, etc.; Border, ¶ 0352:  teaches a , and optionally further comprises an active transducer selected from a light-based time-of-flight range sensor and ultrasonic range finders (Border, ¶ 0273:  teaches laser rangefinder electronics also optionally included on the headset, which is a type of time-of-flight rangefinder; see also Border, ¶ 0280; Border, ¶ 0504:  teaches ultrasonic sensors and transducers).
Regarding claim 20, the combination of Border, Zalevsky, Schiesser, and Khan teaches or suggests the use of a system of claim 16, wherein visual information from the person's environment obtained by the system comprises hand gestures (Border, ¶ 0296:  teaches gestures are a type of visual information the system is capable of interpreting; see also e.g. Border, ¶¶ 0370 and 0374).
Regarding claim 21, the combination of Border, Zalevsky, Schiesser, and Khan teaches or suggests the use of a system of claim 20, wherein the system detects the hand gestures and provides information regarding the hand gestures to the user via haptic means and/or audible means (Border, ¶ 0415:  teaches an audio translation of a language; Border, ¶ 0706:  teaches the system is capable of deciphering American Sign Language (ASL), which of course is a language of hand gestures).
Regarding claim 26, the combination of Border, Zalevsky, Schiesser, and Khan teaches or suggests the system of claim 1, wherein the digital video camera comprises a pixel density of at least 4000 pixels per inch (PPI) (see treatment of claim 1’s 3000 PPI).
Claims 22–24 rejected under 35 U.S.C. 103 as being unpatentable over Border and Peli (US 2017/0087023 A1).
Regarding claim 22, the combination of Border and Peli teaches or suggests a method comprising processing image data obtained with a digital video camera relating to an object with a microprocessor to identify the object within the image data (see treatment of claim  1 regarding Border’s object recognition; Border, ¶ 0282:  teaches the cameras are digital), wherein the digital video camera comprises a pixel density of at least 4248 pixels per inch (PPI) (see treatment of claim 1); processing the image data with the microprocessor to detect edges of the object (Examiner notes that in computer vision applications, typically object edges are used to define objects (their shape) rather than the blob’s internal texture; Peli, ¶¶ 0014 and 0152:  teaches edge detection and confirms Examiner’s finding that edge detail is used for visual prostheses), wherein stimulation intensity values are assigned to edge locations in the image data (Peli, ¶ 0014:  teaches detected edges are converted to electrical signals to be transmitted to a wearer of visual prosthesis); and wherein an edge enhanced image (Peli, ¶ 0118:  teaches edge enhancement for visual prostheses) is made available as a stimulation pattern presented on an array of electrodes for tongue stimulation (Peli, ¶ 0139:  teaches tongue stimulation as a type of visual prosthesis).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Border, with those of Peli, because Border explicitly recognizes the benefits of the disclosed headset to users with visual impairment and Peli’s disclosure particularly deals with visual prostheses utilizing tongue stimulation such that the combination represents a mere combination of prior art elements, according to known methods, to yield a result 
Regarding claim 23, the combination of Border and Peli teaches or suggests the method of claim 22, wherein the edge enhanced image is overlayed with the received image data (Peli, ¶ 0118:  teaches edge enhancement for visual prostheses; Examiner finds of course one can “overlay” the non-enhanced image with the enhanced image to exacerbate edge detail; The low detail unsharp (fuzzy) edges of objects are enhanced by increasing edge contrast (lines outlining objects)).
Regarding claim 24, the combination of Border and Peli teaches or suggests the method of claim 22, wherein the edge enhanced image replaces the received image data (Peli, ¶ 0118:  teaches edge enhancement for visual prostheses; Examiner finds of course one can “replace” the non-enhanced image with the enhanced image when explaining using edge enhanced images for object detection).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lydecker (US 2016/0335917 A1) teaches tongue stimulation patterns for providing directional/navigational information (e.g. ¶ 0060).
Gross (US 2012/0035726 A1) teaches tongue electrode stimulation and edge enhancement (e.g. ¶¶ 0136 and 0142).
Zhu (US 2014/0184384 A1) teaches Applicant’s work and antedates Applicant’s filing by years (e.g. ¶ 0007).
Entis (US 2016/0030764 A1) teaches Applicant’s work and antedates Applicant’s filing by years (e.g. ¶ 0008).
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J Hess whose telephone number is (571)270-7933.  The examiner can normally be reached on Mon - Fri 9:00am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL J HESS/Primary Examiner, Art Unit 2481